DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 04/25/2022, the following represents the changes from the previous claims: Claims 1 and 6 were amended and Claim is new. Claims 1-7 are presented for examination. 
Claim Objections
2.	Claims 1 and 7 are objected to because of the following informalities: The word “pray” should be replaced with the word “prey” in claim 1 line 2 and in claim 7 line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

4. 	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 6 recites the limitation "The pet toy of claim [[1]]" in line 1. Claim 6 is rejected as failing to refer back to another claim upon which it depends. For examination purposes claim 6 will be treated as depending from claim 1.
	
5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-3 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Wax (US 5,041,049).
	a. Regarding claim 1, Renforth teaches a method of entertaining a cat and stimulating its hunt and pray instincts comprising placing a pet toy in the vicinity of the cat, said pet toy comprising a pet toy body 105 having a cavity; and a rigid insert 120 having a smooth surface and sized to fit within and be retained by said cavity; a portion of said rigid insert extending outside of cavity such that during play, a portion of said rigid insert is in contact with a support surface for the pet toy [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].
	Renforth does not specifically teach a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, sized to frictionally fit within and be retained by a cavity having a smooth surface, and capable of rotation about any axis when retained by said cavity. Wax teaches rigid insert 30 having a smooth surface and coefficient of friction less than that of pet toy body 12, sized to frictionally fit within and be retained by cavity 14 having a smooth surface and capable of rotation about any axis when retained by cavity [As best shown in FIG. 4, the underside of the body (12) has a socket (14) defining a hemisphere, col. 2 lines 19-20; spherical ball (30) is received in the socket (14) and is held in position by a retainer (40), col. 2 lines 24-25; retainer (40) has a surface (44) that forms a continuation of the hemisphere defined by the socket (14) (FIG. 2), col. 2 lines 27-29]] for the purpose of providing a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth to include a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, sized to frictionally fit within and be retained by a cavity having a smooth surface, and capable of rotation about any axis when retained by said cavity as taught by Wax because doing so would have provided a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface. 
	b. Regarding claim 2, Renforth in view of Wax teaches (references to Renforth) the method of claim 1 wherein said cavity is substantially spherical [FIG. 1A].
	c. Regarding claim 3, Renforth in view of Wax teaches (references to Renforth) the method of claim 2 wherein rigid insert 120 is substantially spherical [Inside the body 105 resides a rotating element, such as a ball 120, typically spherical [0113]].
d. Regarding claim 7, Renforth teaches a pet toy for entertaining a cat and stimulating its hunt and prey instincts comprising placing a pet toy in the vicinity of the cat, said pet toy comprising a pet toy body 105 having a cavity and a rigid insert 120 having a smooth surface sized to fit within and be retained by said cavity; a portion of said rigid insert extending outside of cavity such that during play, a portion of said rigid insert is in contact with a support surface for the pet toy [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]].
	Renforth does not specifically teach a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, sized to frictionally fit within and be retained by a cavity having a smooth surface, and capable of rotation about any axis when retained by said cavity. Wax teaches rigid insert 30 having a smooth surface and coefficient of friction less than that of pet toy body 12, sized to frictionally fit within and be retained by cavity 14 having a smooth surface and capable of rotation about any axis when retained by cavity [As best shown in FIG. 4, the underside of the body (12) has a socket (14) defining a hemisphere, col. 2 lines 19-20; spherical ball (30) is received in the socket (14) and is held in position by a retainer (40), col. 2 lines 24-25; retainer (40) has a surface (44) that forms a continuation of the hemisphere defined by the socket (14) (FIG. 2), col. 2 lines 27-29] for the purpose of providing a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth to include a rigid insert having a smooth surface and coefficient of friction less than that of the pet toy body, sized to frictionally fit within and be retained by a cavity having a smooth surface, and capable of rotation about any axis when retained by said cavity as taught by Wax because doing so would have provided a toy with a smooth spherical ball received in a smooth socket which directs the movement and direction of the toy over uneven contours while maintaining solid contact with a support surface.

8. 	Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Wax (US 5,041,049) and Walterscheid et al. (US 9,566,532).
a. Regarding claim 4, Renforth in view of Wax teaches (references to Renforth) the method of claim 1 having rigid insert 120. Renforth in view of Wax does not specifically teach the rigid insert is heavier than pet toy body to encourage said pet toy to remain upright during rigorous play. Walterscheid teaches rigid insert 34 is heavier than pet toy body 20 to encourage said pet toy to remain upright during rigorous play [spherical mass 34 is preferably a metal ball bearing or a glass marble. As such, the spherical mass 34 is much heavier than the weight of the hollow body 20. Accordingly, when taken as a complete system, the center of gravity for the entire rolling toy character 12 is only slightly offset from the geometrical center of the spherical mass 34. This provides the rolling toy character 12 with a very low center of gravity that makes it very difficult to tip the rolling toy character 12 onto its side. Rather, the rolling toy character 12 is far more stable in its upright position than it would be in any tipped position. If the rolling toy character 12 ever were to tip to one side, the rolling toy character 12 would immediately upright itself, col. 3 lines 16-28] for the purpose of providing a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Renforth in view of Wax to include the rigid insert is heavier than pet toy body to encourage said pet toy to remain upright during rigorous play as taught by Walterscheid because doing so would have provided a rolling toy with a smooth, rigid spherical insert disposed within a cavity of the hollow toy body that is much heavier than the weight of the hollow body so a very low center of gravity makes it very difficult to tip the rolling toy character onto its side and if the toy were to tip to one side, would immediately upright itself adding to the play value of the toy.
	b. Regarding claim 5, Renforth in view of Wax and Walterscheid teaches (references to Walterscheid) the method of claim 4 wherein rigid insert 34 is comprised of steel [spherical mass 34 is preferably a metal ball bearing, col. 3 line 16].
	
9. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Walterscheid et al. (US 9,566,532) and White (US Patent Publication 2010/0064982).
a. Regarding claim 6, Renforth in view of Walterscheid teaches (references to Renforth) the pet toy of claim (1, see 112b rejection above) having pet toy body 105. Renforth in view of Walterscheid does not specifically teach a cord extending from said pet toy body. White teaches cord 130 extending from pet toy body 101 [a tail member 130 extending outwardly from the rear region 120. The tail member 130 may be coupled to the rear region 120; for example, by hook and loop fastener, an adhesive material and/or so forth. Additionally, the tail member 130 may be manufactured as part of mold of the main body 101 which incorporates the tail member 130 therein [0038]] for the purpose of providing a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth in view of Walterscheid to include a cord extending from the pet toy body as taught by White because doing so would have provided a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets.  

Response to Arguments
10.	Applicant’s arguments from the response filed on 04/25/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicant’s arguments from the response filed on 04/25/2022, see pages 4-5, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Wax (US 5,041,049).
	b. Applicant’s arguments from the response filed on 04/25/2022, see page 5, with respect to the rejection of claim 5 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Wax (US 5,041,049) and Walterscheid et al. (US 9,566,532).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643